374 So. 2d 1041 (1979)
Charles F. ROSIER, Jr., Appellant,
v.
STATE of Florida, Appellee.
Nos. 78-2013, 78-2014.
District Court of Appeal of Florida, Second District.
August 3, 1979.
Rehearing Denied September 4, 1979.
Jack O. Johnson, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Michael J. Kotler, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After pleading guilty to several counts of sexual battery, appellant filed a motion requesting that the court certify him for a hearing to determine whether he was a mentally disordered sex offender as contemplated by Chapter 917, Florida Statutes (1977). He attached to his motion affidavits and reports of a psychiatrist and a psychologist which stated that, in their opinions, appellant qualified as a mentally disordered sex offender. The court denied the motion. Appellant now contends that the court should have certified him pursuant to Section 917.14, Florida Statutes (1977). We agree.
While the statute is couched in discretionary language, we think that it is an abuse of discretion for the court to refuse to certify a criminal defendant for a hearing where, as here, the defendant makes a strong and unrebutted showing that he meets the qualifications of a mentally disordered sex offender. See Hendricks v. State, 360 So. 2d 1119 (Fla. 3d DCA 1978). Accordingly, we affirm appellant's convictions, but we vacate the sentences imposed upon him and remand to the court with directions to hold a hearing pursuant to Section 917.14.
GRIMES, C.J., and SCHEB and RYDER, JJ., concur.